COURT OF APPEALS OF VIRGINIA


Present: Judges Humphreys, Beales and Senior Judge Fitzpatrick


DALE STANLEY TRUCKING, INC. AND
 AMERICAN MINING INSURANCE COMPANY
                                                                 MEMORANDUM OPINION*
v.     Record No. 0252-07-3                                          PER CURIAM
                                                                     JUNE 5, 2007
CHARLES C. SMITH


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (John R. Sigmond; Penn, Stuart & Eskridge, on brief), for
                 appellants.

                 (Kerry S. Hay; Lee & Phipps, P.C., on brief), for appellee.


       Dale Stanley Trucking, Inc. and its insurer (hereinafter referred to as “employer”) appeal

a decision of the Workers’ Compensation Commission finding that (1) the panel of physicians

offered by employer to Charles C. Smith (claimant) was defective; and (2) employer was liable

for payment of medical treatment provided to claimant by and through Dr. Robert Means. We

have reviewed the record and the commission’s opinion and find that this appeal is without

merit. Accordingly, we affirm for the reasons stated by the commission in its final opinion. See

Smith v. Dale Stanley Trucking, Inc., VWC File No. 227-98-45 (Jan. 17, 2007). We dispense

with oral argument and summarily affirm because the facts and legal contentions are adequately

presented in the materials before the Court and argument would not aid the decisional process.

See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.



       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.